Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 are pending.  Claims 6-11 have been canceled.    Note that, Applicant’s amendment and arguments filed 6/7/22 have been entered.    
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on June 7, 2022, is acknowledged.
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 7, 2022.  Note that, instant claims 6-11 have been canceled.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 3/11/22 have been withdrawn:
	None. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO98/16621 in view of WO2004/098767.
‘621 teaches a process for encapsulating a solid detergent using an oil-in-water emulsion and forming a polymer film at the oil/water interface by condensation polymerization.  TAED is the preferred detergent component and the microcapsules formed by the process may be used in liquid formulations such as isotropic or structured detergents.  See Abstract.  The polycondensate is selected from polyamides, polyesters, polyureas, polyurethanes, etc.  See page 5, lines 20-30.  The term polycondensate is used to define all the reaction products possible from the techniques of interfacial polymerization.  Polyamines and diisocyantes and polyisocyanates may be used in the condensation polymerization and suitable amines include ethylenediamine, diethylenetriamine, etc.  See pages 5-9.  
‘621 does not teach the reaction product of a (poly)isocyanate and a polyamine or an additive containing an active which is tetraacetyl ethylenediamine encapsulated in a polymerization product of a (poly)isocyanate and a polyamine as recited by the instant claims. 
‘767 teaches a process for the preparation of essential oil microcapsules comprising dissolving a di- or polyisocyanate into an essential oil, emulsifying the resulting mixture in an aqueous solution containing di- or polyamine to effect encapsulation of said essential oil through interfacial polymerization, whereby there is formed a polyurea and/or polyurethane film around the essential oil droplets.  See Abstract.  Suitable di- or polyisocyanates include isophorone diisocyanate, toluene diisocyanate, etc.  See page 2, line 15-30.  Suitable amines include ethylenediamine, diethylenetriamine, etc.  See page 3, lines 1-20.  The microcapsules may be used in disinfectant and sanitizing composition for hard surfaces such as counter tops, tiles, laundry detergents, etc.  See page 10, lines 1-30.   
It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to use a polymerization product of a (poly)isocyanate and a polyamine as an encapsulating agent of the TAED core as taught by ‘621, with a reasonable expectation of success, because ‘767 teaches the use of a polymerization product of a (poly)isocyanate and a polyamine as an encapsulating agent for a detergent additive such as an essential oil in a similar microcapsule product and further, ‘621 teaches the use of polyisocyantes and polyamines in condensation polymerization to form a shell for a microcapsule.  
It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to formulate an additive containing an active which is tetraacetyl ethylenediamine encapsulated in a polymerization product of a (poly)isocyanate and a polyamine as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of ‘621 in view of ‘767 suggest an additive containing an active which is tetraacetyl ethylenediamine encapsulated in a polymerization product of a (poly)isocyanate and a polyamine as recited by the instant claims.
Note that, the Examiner asserts that the broad teachings of ‘621 in view ‘767 would suggest additives having the same encapsulating efficiency as recited by instant claim 5 because ‘621 in view of ‘767 teaches additives containing the same components in the same amounts as recited by the instant claims and further, such an efficiency would flow naturally from the teachings of ‘621 in view of ‘767.  
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO2004/098767 in view of WO98/16621 and Lant et al (US 2016/0319228).
‘767 is relied upon as set forth above.  However, ‘767 does not teach the use of TAED as an active core or an additive containing an active which is tetraacetyl ethylenediamine encapsulated in a polymerization product of a (poly)isocyanate and a polyamine as recited by the instant claims.
‘621 is relied upon as set forth above. 
Lant et al teach a cleaning composition.  See Abstract.  The composition may contain an encapsulate comprising a core, and a shell having an inner and outer surface, said shell encapsulating said core.  The shell may comprise a material such as polyureas, polyurethanes, etc.  The core may be a perfume, a bleaching agent, etc.  See para. 87.   
 It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to use TAED as the core active in the microcapsule taught by ‘767, with a reasonable expectation of success, because ‘621 teaches the encapsulation of TAED in a similar microcapsule used in detergent/cleaning compositions and Lant et al teach the use and equivalence of perfumes and bleaching agents as core materials in a similar microcapsule used in a cleaning composition and further, ‘767 teaches the use of microcapsules for incorporation into cleaning compositions in general.  
It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to formulate an additive containing an active which is tetraacetyl ethylenediamine encapsulated in a polymerization product of a (poly)isocyanate and a polyamine as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of ‘767 in view of ‘621 and Lant et al suggest an additive containing an active which is tetraacetyl ethylenediamine encapsulated in a polymerization product of a (poly)isocyanate and a polyamine as recited by the instant claims.
Note that, the Examiner asserts that the broad teachings of ‘767 in view of ‘621 and Lant et al would suggest additives having the same encapsulating efficiency as recited by instant claim 5 because ‘621 in view of ‘767 teaches additives containing the same components in the same amounts as recited by the instant claims and further, such an efficiency would flow naturally from the teachings of ‘767 in view of ‘621 and Lant et al.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using WO98/16621 in view of WO2004/098767, Applicant states that one skilled in the art would not be motivated to look to provide an additive consisting of an active which is formed from an interfacial polymerization reaction product, other than those described in ‘621, as such reaction products provide increased hydrolytic stability for the active.  In otherwords, Applicant states that there is no reason for the skilled person to modify the disclosure of ‘621, as ‘621 already states that diamines or polyamines in the aqueous phase and chloroformyl chloride in the organic phase give a polyurea capsule wall.  Also, Applicant states that the Examiner has used impermissible highsight reasoning in rendering the claimed invention obvious.  
In response, note that, the Examiner asserts that ‘621 clearly teaches that TAED is encapsulated by a polycondensate, wherein the polycondesate may be a polyurea, etc.  (See page 5, lines 20-30 of ‘621), wherein the polyurea may be formed from a variety of mechanisms.  Additionally, the Examiner asserts that ‘767 is analogous prior art relative to the claimed invention and ‘621 and that one of ordinary skill in the art clearly would have looked to the teachings of ‘767 to cure the deficiencies of ‘621.  ‘767 is a secondary reference relied upon for its teaching of the reaction product of a (poly)isocyanate and a polyamine as an encapsulating agent, wherein the reaction product is a polyurea.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a polymerization product of a (poly)isocyanate and a polyamine as an encapsulating agent of the TAED core as taught by ‘621, with a reasonable expectation of success, because ‘767 teaches the use of a polymerization product of a (poly)isocyanate and a polyamine as an encapsulating agent for a detergent additive such as an essential oil in a similar microcapsule product and further, ‘621 teaches the use of polyisocyanates and polyamines in condensation polymerization to form a shell for a microcapsule and the use of polyureas as the encapsulating agent in general.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Thus, the Examiner asserts that the teachings of WO98/16621 in view of WO2004/098767 are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of the instant claims under 35 USC 103 using WO2004/098767 in view of WO98/16621 and Lant et al (US 2016/0319228), Applicant states that it is preposterous to think that a person of ordinary skill in the art would think that what works to encapsulate a particular enzyme (for example) would work equally well for an insect repellent (for another example), just because both are listed as possible laundry care adjuncts.  In response, note that, Lant et al clearly teaches the equivalence of encapsulating ingredients such as perfumes and bleaching agents in a polyurea shell/capsule.  ‘621 also teaches the use of polyurea compounds for encapsulating TAED, such that the prior art clearly recognizes the use of polyurea (a reaction product of a (poly)isocyanate and a polyamine) as an encapsulating agents for detergent additives, which are then used in the overall final detergent product.   
The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use TAED as the core active in the microcapsule taught by ‘767, with a reasonable expectation of success, because ‘621 teaches the encapsulation of TAED in a similar microcapsule used in detergent/cleaning compositions and Lant et al teach the use and equivalence of perfumes and bleaching agents as core materials in a similar microcapsule used in a cleaning composition and further, ‘767 teaches the use of microcapsules for incorporation into cleaning compositions in general.  Based on the teachings of the prior art, the Examiner asserts that one of ordinary skill in the art would expect TAED and essential oils to function equivalently and effectively in a detergent composition when encapsulated by polyurea.  “The combination of familiar elements according to known methods is likely to be obvious when it does not do more than yield predictable results.  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” See KSR, 550 US at 416.  See KSR, 550 U.S. at 418 (in making an obviousness determination, one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”).  Obviousness does not require certainty of success; it requires only a reasonable expectation of success.  PAR Pharm., Inc. v. TWE Pharm., Inc., 773 F.3d 1186, 1198 (Fed. Cir. 2014) (“The reasonable expectation of success requirement for obviousness does not necessitate an absolute certainty for success.”).  Thus, the Examiner asserts that the teachings of WO2004/098767 in view of WO98/16621 and Lant et al (US 2016/0319228) are sufficient to render the claimed invention obvious under 35 USC 103. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/July 25, 2022